Exhibit 10

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of January 24, 2011 (this
“Agreement”), is entered into by and between ALCOA INC., a Pennsylvania
corporation (the “Company”), and EVERCORE TRUST COMPANY, N.A., solely in its
capacity as duly appointed and acting investment manager (the “Manager”) of a
segregated account held in the master trust holding the assets of certain
pension plans of the Company and its subsidiaries established under the Amended
and Restated Master Trust Agreement dated as of January 1, 2004 between the
Company and The Bank of New York Mellon (as successor in interest to Mellon
Bank, N.A.), as trustee (the “Trust”).

RECITALS

WHEREAS, the Company has contributed on the date hereof an aggregate of
36,518,563 shares (the “Shares”) of its common stock, par value $1.00 per share
(the “Common Stock”), to the Trust (the “Contribution”), to be held in a single
segregated account (the “Segregated Account”) in the Trust;

WHEREAS, pursuant to the Investment Management Agreement, dated the date hereof,
among the Manager, the Company and the Benefits Management Committee of the
Company (the “Committee”) (the “Investment Management Agreement”), the Manager
has been appointed as a “fiduciary” of the Trust, as defined in Section 3(21) of
the Employee Retirement Income Security Act of 1974, as amended, but only to the
extent of the assets in the Segregated Account, with the authority to act on
behalf of the Trust with respect to all assets held in the Segregated Account;

WHEREAS, the Company has agreed to grant certain registration rights with
respect to the Registrable Securities (as defined below) held in the Segregated
Account, on the terms and subject to the conditions set forth in this Agreement;
and

WHEREAS, pursuant to the Investment Management Agreement, the Manager has full
power and authority to execute and deliver this Agreement for the benefit of the
Trust and to take any actions required or permitted to be taken in connection
with this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto hereby agree as follows:

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following meanings:

“Agreement” has the meaning given in the introduction.

“Business Day” means any day except Saturday, Sunday and any day that is in New
York City a legal holiday or a day on which banking institutions or securities
exchanges are authorized or required by law or other governmental action to
close.



--------------------------------------------------------------------------------

“Committee” has the meaning given in the recitals.

“Common Stock” has the meaning given in the recitals.

“Company” has the meaning given in the introduction.

“Company Indemnitees” has the meaning set forth in Section 5(b) hereof.

“Contribution” has the meaning given in the recitals.

“Event Suspension” has the meaning set forth in Section 4(b) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules and regulations promulgated thereunder, and, in each case, any successor
thereto, all as the same shall be in effect from time to time.

“Investment Management Agreement” has the meaning given in the recitals.

“Loss” and “Losses” have the respective meanings set forth in Section 5(a)
hereof.

“Manager” has the meaning given in the introduction.

“Manager Indemnitees” has the meaning set forth in Section 5(a) hereof.

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or counsel for the Company and who shall be reasonably acceptable to the
Company and the Manager.

“Prospectus” means the base prospectus included in the Registration Statement
relating to the Common Stock as filed with the SEC under the Securities Act, as
supplemented to reflect the Registrable Securities and the terms of the offering
of the Registrable Securities as filed with the SEC pursuant to and in
accordance with Rule 424(b) under the Securities Act, and all amendments and
supplements thereto and all documents incorporated by reference or deemed to be
incorporated by reference therein.

“Registrable Securities” means all or any portion of the Shares, and any
securities that may be issued or distributed or be issuable in respect thereof
by way of stock dividend, stock split or other distribution, merger,
consolidation, exchange offer, recapitalization or reclassification or similar
transaction or exercise or conversion of any of the foregoing.

“Registration Period” means the period from the date of the Contribution until
the earliest to occur of: (i) the date on which all Registrable Securities have
been disposed of by the Trust pursuant to the effective Registration Statement
in accordance with the plan of distribution set forth in the related Prospectus;
(ii) the date on which all Registrable Securities may be sold by the Trust to
the public in accordance with Rule 144 and when no conditions of Rule 144 are
then

 

2



--------------------------------------------------------------------------------

applicable to the Trust (other than the holding period requirement in
paragraph (d) of Rule 144, so long as such holding period requirement is
satisfied at such time of determination); (iii) the date that is 90 days after
the date on which the number of Registrable Securities held by the Trust is less
than one percent of the shares of Common Stock then outstanding; and (iv) the
date that the Company and the Manager have received an Opinion of Counsel or
such other evidence, in each case reasonably satisfactory to each of the Company
and the Manager, that such security may otherwise be resold without registration
or qualification under the Securities Act.

“Registration Statement” means a registration statement of the Company
(including any replacement or substitute registration statement) covering the
Registrable Securities filed with the SEC on Form S-3 (or any successor form or
other appropriate form under the Securities Act), including, but not limited to,
an offering to be made on a delayed or continuous basis pursuant to Rule 415 of
the Securities Act (or any similar rule that may be adopted by the SEC),
including a Prospectus, all amendments and supplements to such registration
statement, including post-effective amendments, all exhibits thereto and all
documents incorporated or deemed to be incorporated by reference therein.

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 424(b)” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.

“Scheduled Registration Suspension Period” means, with respect to each fiscal
quarter of the Company, the last fifteen calendar days of such fiscal quarter
and continuing to and including the Business Day after the day on which the
Company publicly releases its earnings for such fiscal quarter.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any rules and
regulations promulgated thereunder, and, in each case, any successor thereto,
all as the same shall be in effect from time to time.

“Segregated Account” has the meaning given in the recitals.

“Shares” has the meaning given in the recitals.

“Suspension” has the meaning set forth in Section 4(c) hereof.

“Suspension Event Notice” has the meaning set forth in Section 4(b) hereof.

“Suspension Notice” has the meaning set forth in Section 4(c) hereof.

“Trust” has the meaning given in the introduction.

 

3



--------------------------------------------------------------------------------

2. Registration Rights. The Company hereby represents and warrants to the
Manager that as of the date hereof: (i) the Company has an effective
registration statement on Form S-3 covering the Common Stock on file with the
SEC; (ii) the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act); and (iii) the Company is not an ineligible issuer (as
defined in Rule 405 under the Securities Act). The Company hereby agrees that,
to the extent not prohibited by any applicable law or applicable interpretations
of the staff of the SEC, it shall:

(a) on the date of the Contribution, after the Contribution is made, file with
the SEC a prospectus supplement to the base prospectus included in the Company’s
existing registration statement referred to in clause (i) of this Section 2
covering the resale of all of the Registrable Securities from time to time by
the Trust, as the selling stockholder thereunder, to enable the Manager to
direct the Trust to offer and sell any or all of the Registrable Securities on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act and in
the manner contemplated by the plan of distribution set forth in the
Registration Statement; and

(b) on or before the March 9, 2011 expiration date of the Company’s existing
registration statement referred to in clause (i) of this Section 2, prepare and
file with the SEC pursuant to Rule 415(a)(6) under the Securities Act a
replacement registration statement on Form S-3 (including a Prospectus) covering
the resale of all of the then unsold Registrable Securities from time to time by
the Trust, as the selling stockholder thereunder, to enable the Manager to
direct the Trust to offer and sell any or all of such unsold Registrable
Securities on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act and in the manner contemplated by the plan of distribution set
forth in the Registration Statement. In accordance with Rule 415(a)(6) under the
Securities Act, the offering of the Registrable Securities for resale by the
Trust pursuant to the Company’s existing registration statement referred to in
clause (i) of this Section 2 shall be deemed terminated as of the date of
effectiveness of the replacement registration statement.

3. Compliance with the Securities Act; Procedures. The Company hereby agrees
that it shall:

(a) during the Registration Period, furnish to the Manager, prior to the filing
thereof with the SEC, a copy of any amendment, if applicable, to the
Registration Statement, a copy of the Prospectus related to the Registrable
Securities (including the Prospectus included in the replacement Registration
Statement referred to in Section 2(b)), and a copy of each amendment or
supplement thereto (excluding amendments caused by the filing of a report under
the Exchange Act), and use its commercially reasonable efforts to reflect in
each such document, when so filed with the SEC, such comments as the Manager may
reasonably and promptly propose; provided that the Company shall not be required
to take any action under this Section 3(a) that is not, in the reasonable
opinion of counsel for the Company, in compliance with applicable law;

 

4



--------------------------------------------------------------------------------

(b) subject to Sections 4(b), 4(c) and 4(d) hereof, ensure that during the
Registration Period, (i) the Registration Statement, any amendment thereto, any
Prospectus forming a part thereof and any amendment or supplement thereto
complies in all material respects with the Securities Act; (ii) the Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
and (iii) any Prospectus forming a part of the Registration Statement, and any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, that the Company makes no representation with
respect to information included therein in reliance upon and in conformity with
information furnished to the Company in writing by the Manager on behalf of the
Trust or any underwriter participating in the disposition of the Registered
Securities pursuant to the Registration Statement;

(c) prepare and file with the SEC such amendments (including post-effective
amendments), supplements and replacements to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective at
all times until the end of the Registration Period; provided that the Company
shall not be required to file any such amendment (excluding amendments caused by
the filing of a report under the Exchange Act), supplement or replacement during
any Scheduled Registration Suspension Period or any suspension period pursuant
to Section 4(b) or 4(c) hereof;

(d) furnish the Manager with such reasonable number of copies of the Prospectus,
in conformity with the requirements of the Securities Act, and such other
documents as the Manager may reasonably request, in order to facilitate the
public sale or other disposition of all or any of the Registrable Securities by
the Trust;

(e) use its commercially reasonable efforts to file any documents necessary to
register or qualify the Registrable Securities under the securities or blue sky
laws of such jurisdictions as the Manager shall reasonably designate in writing;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction, or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject;

(f) use its commercially reasonable efforts to cause the Registrable Securities
to be listed on the New York Stock Exchange (or, if the Common Stock is not then
listed on the New York Stock Exchange, the principal securities exchange or
quotation system on which the Common Stock is then listed) as soon as reasonably
practicable after the Contribution;

(g) bear all expenses incurred by it in connection with the performance of its
obligations hereunder, and all reasonable fees and expenses of legal counsel to
the Manager incurred in connection with the registration and sale of the
Registrable Securities (such fees and expenses of legal counsel not to exceed
$15,000 in the aggregate without the Company’s prior written consent, which
consent shall not be unreasonably withheld or delayed); provided that the Trust,
to the extent permitted by applicable law, shall bear the expense of any
broker’s commission, agency fee, underwriter’s discount or commission, or
transfer taxes, if any;

 

5



--------------------------------------------------------------------------------

(h) use its commercially reasonable efforts to take such actions as are under
its control to remain a well-known seasoned issuer (as defined in Rule 405 under
the Securities Act) (and not become an ineligible issuer (as defined in Rule 405
under the Securities Act)) during the Registration Period, and, in the event the
Company is not a well-known seasoned issuer or is an ineligible issuer, the
Company shall take all actions necessary, including, without limitation, filing
such amendments to the Registration Statement and supplements to the Prospectus
as may be necessary from time to time and/or filing a new Registration Statement
and Prospectus on such appropriate registration form of the SEC, in each case as
shall permit the disposition of the Registrable Securities in accordance with
the intended method or methods of disposition requested by the Manager; and

(i) make generally available to its security holders as soon as practicable, but
in any event not later than 18 months after (i) the effective date of the
applicable Registration Statement, (ii) the effective date (as defined in Rule
158(c) under the Securities Act) of each post-effective amendment to the
Registration Statement, and (iii) the date of each filing by the Company with
the SEC of an Annual Report on Form 10-K that is incorporated by reference or
deemed to be incorporated by reference in the Registration Statement, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 promulgated by the SEC thereunder.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 3 that the Manager shall provide such reasonable
assistance to the Company and furnish, or cause to be furnished, to the Company
in writing such information regarding the Manager, the Registrable Securities to
be sold and the intended method or methods of disposition of the Registrable
Securities as shall be necessary to effect the registration of the Registrable
Securities and as may be required from time to time under the Securities Act and
the rules and regulations thereunder.

4. Transfer of Registrable Securities after Registration.

(a) Methods of Distribution; Notification of Changes. The Manager agrees that
(i) it shall not (x) offer to sell or make any sale, assignment, pledge,
hypothecation or other transfer with respect to the Registrable Securities that
would constitute a sale within the meaning of the Securities Act or (y) direct
the Trust to offer to sell or make any sale, assignment, pledge, hypothecation
or other transfer with respect to the Registrable Securities that would
constitute a sale within the meaning of the Securities Act, except, in the case
of each of clauses (x) and (y), pursuant to either the effective Registration
Statement or Rule 144; and (ii) it shall promptly notify the Company of any
changes in the information set forth in the Registration Statement regarding the
Manager or the intended plan of distribution of the Registrable Securities.

(b) Suspension of Registration by the Company. In addition to the restrictions
applicable during a Scheduled Registration Suspension Period as set forth in
Section 4(d) below or any suspension required under Section 4(c) below, the
Company may, upon the happening of any event or the existence of any state of
facts that, in the judgment of an executive officer of the

 

6



--------------------------------------------------------------------------------

Company or the Company’s legal counsel, renders advisable the suspension of the
disposition of Registrable Securities covered by the Registration Statement or
the use of the Prospectus or any supplement thereto due to pending transactions
or other corporate developments, public filings with the SEC or similar events,
suspend the disposition of Registrable Securities covered by the Registration
Statement and the use of such Prospectus or any supplement thereto for a period
of not more than 90 days upon written notice (a “Suspension Event Notice”) to
the Manager (which Suspension Event Notice will not disclose the content of any
material non-public information and will indicate the dates of the beginning and
the end of the intended suspension, if known), in which case the Manager, upon
receipt of such Suspension Event Notice, shall discontinue, and shall cause the
Trust to discontinue, disposition of Registrable Securities covered by the
Registration Statement and the use of any applicable Prospectus or any
supplement thereto (an “Event Suspension”) until copies of a supplemented or
amended Prospectus are distributed to the Manager or until the Manager is
advised in writing by the Company that the disposition of Registrable Securities
covered by the Registration Statement or the use of the Prospectus or supplement
thereto may be resumed; provided that such right to suspend the disposition of
Registrable Securities covered by the Registration Statement or the use of the
Prospectus or supplement thereto under this Section 4(b) shall not be exercised
by the Company for more than the number of days in any 12-month period equal to
140 minus the aggregate number of days during which the disposition of
Registrable Securities pursuant to the Registration Statement was suspended on
account of any Scheduled Registration Suspension Period occurring in the
applicable 12-month period. Any Event Suspension and Suspension Event Notice
described in this Section 4(b) shall be held in confidence and not disclosed by
the Manager, except as required by law.

(c) Notice of Certain Events; Required Suspensions. In the event of:

(i) any request by the SEC or any other federal or state governmental authority
for amendments or supplements to the Registration Statement or related
Prospectus or for additional information;

(ii) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of the
Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act;

(iii) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceedings for such purpose; or

(iv) any event or circumstance that necessitates the making of any changes in
the Registration Statement or the Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that, in the case of the
Prospectus, it will not contain any untrue statement of a

 

7



--------------------------------------------------------------------------------

material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading,

in each case, during the Registration Period, then the Company shall deliver a
certificate in writing to the Manager (a “Suspension Notice”) to the effect of
the foregoing (which Suspension Notice will not disclose the content of any
material non-public information and will indicate the dates of the beginning and
the end of the intended suspension, if known). Upon receipt of such Suspension
Notice, the Manager shall refrain, and shall cause the Trust to refrain, from
selling any Registrable Securities pursuant to the Registration Statement or
using the Prospectus or any supplement thereto (a “Suspension”) until the
Manager has received copies of a supplemented or amended Prospectus prepared and
filed by the Company, or until the Manager is advised in writing by the Company
that the current Prospectus or supplement thereto may be used. In the event of
any Suspension, the Company will use its commercially reasonable efforts to
cause the availability for use of the Registration Statement and the Prospectus
to be resumed as soon as reasonably possible after delivery of a Suspension
Notice to the Manager. Any Suspension and Suspension Notice described in this
Section 4(c) shall be held in confidence and not disclosed by the Manager,
except as required by law.

(d) Scheduled Registration Suspension Periods. During any Scheduled Registration
Suspension Period, the Manager shall suspend, and shall cause the Trust to
suspend, the disposition of any Registrable Securities pursuant to the
Registration Statement, the Prospectus or any supplement thereto until
termination of such Scheduled Registration Suspension Period. For the avoidance
of doubt, during any Scheduled Registration Suspension Period, the Manager shall
be permitted to dispose, or cause the Trust to dispose, of Registrable
Securities pursuant to Rule 144, if then available.

(e) Stop Transfer Instructions. In order to enforce the covenants of the Manager
set forth in Sections 4(b), (c) and (d) above, the Company may impose stop
transfer instructions with respect to the sale of Registrable Securities by the
Trust until the end of the applicable suspension period or Scheduled
Registration Suspension Period.

(f) Return of Physical Copies of the Prospectus. If so directed by the Company,
the Manager shall deliver to the Company all physical copies of the Prospectus
and any supplements thereto in its possession at the time of any Scheduled
Registration Suspension Period or receipt by the Manager of any Suspension Event
Notice or Suspension Notice.

(g) Sale of Registrable Securities under the Registration Statement. The Manager
may sell Registrable Securities under the effective Registration Statement
during the Registration Period; provided that (i) a Suspension, an Event
Suspension or a Scheduled Registration Suspension Period is not then in effect;
(ii) the Manager sells in accordance with the plan of distribution in the
Prospectus; and (iii) the Manager arranges for delivery of a current Prospectus
(as supplemented) to any transferee receiving such Registrable Securities in
compliance with the prospectus delivery requirements of the Securities Act. For
the avoidance of doubt, the Manager acknowledges and agrees that the Prospectus
covering the Registrable Securities included in the Company’s existing
registration statement referred to in Section 2(a) shall be replaced on the

 

8



--------------------------------------------------------------------------------

date of effectiveness of the Company’s replacement registration statement
referred to in Section 2(b) by the Prospectus covering the then unsold
Registrable Securities included in the Company’s replacement registration
statement referred to in Section 2(b).

(h) Cooperation.

(i) The Company shall cooperate with the Manager to facilitate the timely
preparation and delivery of the Registrable Securities sold pursuant to the
Registration Statement, or in any transaction pursuant to which the Registrable
Securities will be sold or disposed of in accordance with the terms of this
Agreement, free of any restrictive legends and registered in such names as the
Manager on behalf of the Trust may request at least two Business Days prior to
settlement of such sale or disposition, including, without limitation causing an
Opinion of Counsel and any other certificates or documents to be delivered to
the registrar of the Registrable Securities, if required; and

(ii) The Company shall enter into such customary agreements and take all other
appropriate actions as may be reasonably requested by the Manager in order to
expedite or facilitate the disposition of the Registrable Securities. The plan
of distribution in the Registration Statement and the Prospectus included
therein shall permit resales of Registrable Securities to be made by the
Manager, on behalf of the Trust, through brokers, dealers or otherwise.

(i) Use of Free Writing Prospectuses. The Manager shall not use any free writing
prospectus (as defined in Rule 405) in connection with the sale of the
Registrable Securities without the prior written consent of the Company.

5. Indemnification.

(a) Indemnification by the Company. The Company agrees to (i) indemnify and hold
harmless the Manager (including, for purposes of this Section 5, the officers,
directors, employees and agents of the Manager), and each person, if any, who
controls the Manager within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act (the “Manager Indemnitees”), from and
against any and all losses, claims, damages, liabilities or expenses, joint or
several (each, a “Loss” and, collectively, “Losses”), to which any Manager
Indemnitee may become subject under the Securities Act, the Exchange Act or any
other federal or state law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company, which consent shall not be unreasonably
withheld or delayed), only to the extent such Losses (or actions in respect
thereof as contemplated below) arise out of or are based upon (A) any failure on
the part of the Company to comply with the covenants and agreements contained in
this Agreement or (B) any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus or any
amendment or supplement thereto, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus or any supplement thereto, in
light of the circumstances under which they were made) not misleading, and
(ii) reimburse each Manager Indemnitee for any reasonable legal fees and other
reasonable out-of-pocket expenses as such expenses are incurred by such Manager
Indemnitee in connection with investigating, defending,

 

9



--------------------------------------------------------------------------------

settling, compromising or paying any such Loss or action; provided that the
Company will not be liable in any such case to the extent that any such Loss
arises out of or is based upon (1) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with information furnished in writing to the Company by the Manager,
(2) any untrue statement or omission of a material fact required to make such
statement not misleading in the Prospectus that is corrected in an amended or
supplemented Prospectus that was delivered to the Manager before the pertinent
sale or sales by the Manager, or (3) any untrue statement or alleged untrue
statement or omission or alleged omission in the Registration Statement, the
Prospectus or any amendment or supplement thereto, when used or distributed by
the Manager during a Scheduled Registration Suspension Period or a period in
which an Event Suspension or Suspension is properly in effect under
Section 4(b), (c) or (d). The Manager hereby agrees that if any Manager
Indemnitee is not entitled to indemnification for any Loss pursuant to this
Section 5(a) as a result of clause (1), (2) or (3) above, then none of such
Manager Indemnitees shall be entitled to indemnification for such Loss pursuant
to the terms of the indemnification provisions set forth in the Investment
Management Agreement or that certain engagement letter dated January 6, 2011
among the Company, the Manager and the Committee.

(b) Indemnification by the Manager. To the extent permitted by applicable law,
the Manager will (i) indemnify and hold harmless the Company, the Committee,
each director of the Company, each member of the Committee, each of the
Company’s officers who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (the “Company Indemnitees”),
from and against any and all Losses to which any Company Indemnitee may become
subject under the Securities Act, the Exchange Act or any other federal or state
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Manager, which consent shall not be unreasonably withheld or delayed), only to
the extent such Losses (or actions in respect thereof as contemplated below)
arise out of or are based upon (1) any failure on the part of the Manager to
comply with the covenants and agreements contained in this Agreement with
respect to the sale of the Registrable Securities or (2) any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus or any amendment or supplement thereto, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus or any supplement thereto, in light of the circumstances under which
they were made) not misleading; provided that the Manager will be liable in any
such case only to the extent that any such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus or any amendment or supplement thereto in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of the Manager, and (ii) reimburse such Company Indemnitee for any
reasonable legal fees and other reasonable out-of-pocket expenses as such
expenses are incurred by such Company Indemnitee in connection with
investigating, defending, settling, compromising or paying any such Loss or
action. In no event shall the liability of the Manager under this Section 5 be
greater than the aggregate fees received by the Manager pursuant to the
Investment Management Agreement.

 

10



--------------------------------------------------------------------------------

(c) Indemnification Procedure.

(i) Promptly after receipt by an indemnified party under this Section 5 of
written notice of the threat or commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party under this Section 5, promptly notify the indemnifying party in writing of
the claim; provided that the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability which it may have to any
indemnified party under the indemnity agreement contained in this Section 5 or
otherwise, to the extent that the indemnifying party is not prejudiced as a
result of such failure.

(ii) In case any such action is brought against any indemnified party and such
indemnified party notifies an indemnifying party thereof and seeks or intends to
seek indemnity from such indemnifying party, such indemnifying party will be
entitled to participate in, and to the extent that it may determine, jointly
with all other indemnifying parties similarly notified, to assume, the defense
thereof with counsel reasonably satisfactory to such indemnified party; provided
that, if the defendants in any such action include both such indemnified party
and such indemnifying party and such indemnified party shall have reasonably
concluded that there may be a conflict between its position and the position of
such indemnifying party with respect to the conduct of the defense of any such
action or that there may be legal defenses available to it that are different
from or additional to those available to such indemnifying party, in each case,
such indemnified party shall have the right to select separate counsel to assume
such legal defenses and to otherwise participate in the defense of such action
on behalf of such indemnified party. Upon receipt of notice from such
indemnifying party of its election so to assume the defense of such action and
approval by such indemnified party of such indemnifying party’s counsel, such
indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action; provided that
the reasonable fees and expenses of counsel of such indemnified party shall be
at the expense of such indemnifying party if (A) such indemnified party shall
have employed such counsel in connection with the assumption of legal defenses
in accordance with the proviso to the preceding sentence (it being understood
that such indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) for all indemnified
parties who are parties to such action) or (B) such indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action.

(d) Contribution.

(i) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Loss referred to herein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of

 

11



--------------------------------------------------------------------------------

such indemnifying party on the one hand and of such indemnified party on the
other hand in connection with the statements or omissions that resulted in such
Loss, as well as any other relevant equitable considerations. The relative fault
of such indemnifying party and of such indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or by such
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the Losses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 5(c) hereof, any legal or other fees or expenses reasonably incurred by
such party in connection with any investigation or proceeding.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), in no event shall the
Manager be required to contribute any amount in excess of the aggregate fees
received by the Manager pursuant to the Investment Management Agreement. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

(e) Non-Exclusive Remedies. The remedies provided for in this Section 5 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any indemnified person at law or in equity.

(f) Surviving Obligations. The obligations of the Company and the Manager under
this Section 5 shall survive the termination of this Agreement and the
completion of the disposition of the Registrable Securities.

6. Rule 144 Information. For such period as the Trust holds any Registrable
Securities received pursuant to the Contribution, the Company shall use its
commercially reasonable efforts to file all reports required to be filed by it
under the Exchange Act and the rules and regulations thereunder and shall use
its commercially reasonable efforts to take such reasonable further action to
the extent required to enable the Manager to sell the Registrable Securities
pursuant to Rule 144.

7. Rights of the Trust. All of the rights and benefits conferred on the Manager
pursuant to this Agreement are intended to inure to the benefit of the Trust.

8. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, irrespective
of the choice of laws principles of the State of New York, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.

 

12



--------------------------------------------------------------------------------

(b) Force Majeure. Neither party will have any liability for damages or delay
due to fire, explosion, lightning, pest damage, power failure or surges, strikes
or labor disputes, water or flood, acts of God, the elements, war, civil
disturbances, acts of civil or military authorities or the public enemy, acts or
omissions of communications or other carriers or any other cause beyond a
party’s reasonable control (other than that which arises from the gross
negligence or willful misconduct of such party), whether or not similar to the
foregoing, that prevent such party from materially performing its obligations
hereunder.

(c) Entire Agreement; Modification; Waivers. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments and writings with
respect to the matters discussed herein. This Agreement may not be altered,
modified or amended except by a written instrument signed by both parties. The
failure of any party to require the performance or satisfaction of any term or
obligation of this Agreement, or the waiver by any party of any breach of this
Agreement, shall not prevent subsequent enforcement of such term or obligation
or be deemed a waiver of any subsequent breach.

(d) Severability. The provisions of this Agreement are severable and, in the
event that any provision is deemed illegal or unenforceable, the remaining
provisions shall remain in full force and effect, unless the deletion of any
such illegal or unenforceable provision shall cause this Agreement to become
materially adverse to either party, in which event the parties shall use
commercially reasonable efforts to arrive at an accommodation that best
preserves for the parties the benefits and obligations of the offending
provision.

(e) Notices. Except as otherwise expressly provided, any notice, request, demand
or other communication permitted or required to be given under this Agreement
shall be in writing, shall be sent by one of the following means to the Company
or the Manager at the addresses set forth below (or to such other address as
shall be designated hereunder by notice to the other parties and persons
receiving copies, effective upon actual receipt), and shall be deemed
conclusively to have been given (i) on the first business day following the day
timely deposited with Federal Express (or other equivalent national overnight
courier) or United States Express Mail, with the cost of delivery prepaid or for
the account of the sender, (ii) on the fifth business day following the day duly
sent by certified or registered United States mail, postage prepaid and return
receipt requested, or (iii) when otherwise actually received by the addressee on
a Business Day (or on the next Business Day if received after the close of
normal business hours or on any non-Business Day).

If to the Manager:

Evercore Trust Company, N.A.

55 East 52nd Street

New York, NY 10055

Attention: Norman P. Goldberg, Managing Director

 

13



--------------------------------------------------------------------------------

If to the Company:

Alcoa Inc.

390 Park Avenue

New York, NY 10022-4608

Attention: Treasurer

(f) Title and Headings. Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

(g) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and the Manager and their respective successors and
permitted assigns. None of the rights or obligations under this Agreement shall
be assigned by the Manager without the prior written consent of the Company and
the Trust in their sole discretion. Any purported assignment in violation of the
foregoing sentence shall be null and void.

(i) Termination. Except as set forth in Section 5 hereof (which indemnification
and contribution rights and obligations shall survive any expiration or
termination of this Agreement), this Agreement and all rights, restrictions and
obligations of the parties hereunder shall terminate at the end of the
Registration Period.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Manager has caused this
Agreement to be duly executed on its behalf by its duly authorized officer as of
the date first written above.

 

ALCOA INC.

By:

 

/s/ Peter Hong

Name:

  Peter Hong

Title:

  Vice President and Treasurer

EVERCORE TRUST COMPANY, N.A.,
As Investment Manager of a Segregated Account Held in the Alcoa Master Trust

By:

 

/s/ Norman P. Goldberg

Name:

  Norman P. Goldberg

Title:

  Managing Director

 

15